HAHN, J.
Heard on plaintiff’s motion for a new trial after verdict for the defendant.
This is an action of trespass for assault, in which plaintiff claims that defendant, on the 23rd day of December, 1927, inflicted a wound' upon him by the use of a knife or sharp instrument.
While defendant admits making a move in the direction of the plaintiff with his hand, in which he held a knife, he says that it was done jokingly, that there was no animosity and that it was all in a spirit of play.
When one uses a weapon that injures another, any justification must be clear and .convincing. In this case the defendant has not produced satisfactory evidence to show that the assault was brought about as he claims
The verdict is against the evidence and the weight thereof.
Plaintiff’s motion for a new trial is granted.